Citation Nr: 1715978	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-23 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Texas Health Care System


THE ISSUE

Entitlement to an annual clothing allowance for the 2015 calendar year.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981.  Service personnel records further show he served on active duty for training from April to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2015 letter of the Department of Veterans Affairs North Texas Health Care System in Dallas, Texas.  

[The issues of new and material evidence to reopen the previously denied claims for a low back disability; claims for entitlement to service connection for an acquired psychiatric disorder to include posttraumatic disorder, service connection for a left knee disability, service connection for a kidney disorder, and service connection for hypertension; claims for increased evaluations for the service-connected right knee degenerative joint disease and chondromalacia; and a claim for entitlement to a total disability evaluation based on individual unemployability are the subject of another decision that will be issued simultaneously with this one.]

The Veteran testified before the undersigned Veterans Law Judge in April 2016, sitting at the Waco, Texas RO.  A transcript of the testimony from this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In January 2015, the Veteran filed a formal claim for an annual clothing allowance for the calendar year 2015.

2.  The collective evidence is, at least, in relative equipoise as to whether the hinged brace previously provided to the Veteran for his service-connected medial meniscus tear of the right knee, status-post operative, tended to wear and tear his clothing.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a clothing allowance for calendar year 2015 are met.  38 U.S.C.A. § 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(1) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or 

(2) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(1)(ii)(A).

Initially, the Board notes that the Veteran has asserted entitlement to an annual clothing allowance for prescribed knee braces for his right and left knees.  See Veteran's Application for Annual Clothing Allowance (VA Form 10-8678), dated in January 2015.  

The record shows that the Veteran is in receipt of separate evaluations for service connected chondromalacia, right knee with instability, at the time evaluated as 20 percent disabling; and degenerative joint disease, right knee, at the time evaluated as 20 percent disabling.  The Veteran is not service connected for a left knee disability at this time.  Review of VA treatment records shows that knee braces were provided by the VA Medical Facility.  (See VA tx (Dallas) 12/13-2/17, p. 392 (rec'd 2/22/2017)); see also June 2015 SOC:  clothing allowance, p. 3, (rec'd 6/19/2015)).  

The Agency of Original Jurisdiction (AOJ) informs that the right neoprene knee braces issued to the Veteran in 2014 and 2015 do not have exposed metal hinges and do not cause irreparable damage to outer garments.  In addition, the AOJ noted that the Veteran is not entitled to a clothing allowance for a left knee brace, as he is not service connected for a left knee disability.  (See February 2015 Letter denial clothing allowance (rec'd 2/12/2015) and June 2015 SOC:  clothing allowance, p. 4).

The Board has reviewed the record and observes that the Veteran was approved for clothing allowances in 2008 and 2009, marked as a recurring benefit; and in 2011, 2012, and 2013, marked as an annual reverified entitlement.  A screenshot taken in February 2015 shows that the Veteran has been approved for a clothing allowance.  

VA treatment records show the Veteran was provided with a knee brace as early as in 2004, and that he has been refitted or had the braces replaced throughout.  In 2015, he was fitted with Corflex KO knee braces, without contoured hinges.  Most recently, in 2016, these records show he was still wearing the Corflex braces, and the uprights were re-contoured.  (See %VA tx (Dallas) 12/13-2/17, pp. 168, 392 (rec'd 2/22/2017); %VA tx (N. TX) 10/03-12/12, pp.  55, 136, 602, 849, 898, 956 (rec'd in 8/6/2015)).
The Veteran testified under oath before the undersigned Veterans' Law Judge that the knee braces do cause wear and tear on his jeans.  He averred that he wears the brace in the proper way, underneath his clothing, but that wear and tear still occurs (see %BVA Tbd Transcripts, pp. 3-4 (rec'd 4/21/2016)).  In August 2016, he submitted photographs, and explained that the metal on each side of the brace tends to wear from inside the legs of his pants.

Admittedly, the photographs are difficult to interpret, given that they have been scanned in to the record in black and white; however, the Veteran is competent to state his observations as to the wear and tear from the brace on his clothing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds the Veteran to be a credible witness.

The Board is persuaded by the VA treatment records documenting a hinged right knee brace, as well as the Veteran's assertions concerning wear and tear on his clothing.  The evidence is at the least in equipoise.  Thus, resolving all reasonable doubt in the Veteran's favor, a clothing allowance is warranted for the 2015 calendar year based on the Veteran's use of a VA-issued hinged knee brace for his service-connected right knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An annual clothing allowance for calendar year 2015 is granted, subject to the legal authority governing the payment of compensation.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


